                                          Case 3:19-cv-05711-EMC Document 50 Filed 06/26/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ABANTE ROOTER AND PLUMBING,                    Case No. 19-cv-05711-EMC
                                         INC.,
                                   8
                                                         Plaintiff,                     AMENDED SCHEDULING ORDER
                                   9
                                                  v.                                    Docket No. 37
                                  10
                                         TOTAL MERCHANT SERVICES, LLC,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10, THE

                                  14   FOLLOWING DEADLINES ARE HEREBY ORDERED:

                                  15
                                        Class Certification Hearing                    1/7/2021 at 1:30 p.m. before
                                  16                                                   Judge Edward M. Chen
                                  17    Class Certification Reply                      12/9/2020

                                  18
                                        Class Certification Opposition                 12/2/2020
                                  19

                                  20    Non‐expert Class Factual Discovery             11/27/2020

                                  21    Class Certification Motion to be filed by      11/11/2020
                                  22
                                        Mediation Deadline Extended to                 8/31/2020
                                  23

                                  24

                                  25           IT IS SO ORDERED.

                                  26   Dated: 6/26/2020

                                  27                                                 ______________________________________
                                                                                      EDWARD M. CHEN
                                  28                                                  United States District Judge
